Lummus, J.
The plaintiff obtained judgment in this Commonwealth against the defendant Rego in an action of tort for bodily injuries sustained by the plaintiff while she was riding in the State of Rhode Island in an automobile driven by the defendant Rego. The defendant insurance company insured the defendant Rego under the Massachusetts compulsory motor vehicle liability insurance act, and for an additional premium also gave him an “extra-ter*119ritorial coverage endorsement” insuring him against liability for accidents in other territory including Rhode Island. The accident in -this case was not covered by the Massachusetts compulsory policy, for it did not occur upon “the ways of the Commonwealth.” G. L. (Ter. Ed.) c. 90, § 34A. It was not covered by the indorsement, for although the plaintiff was receiving a free ride as a guest, the defendant Rego was using the automobile at the time of the accident for “the carrying of passengers for a consideration,” and by the terms of the indorsement he was not insured while so doing. The rights of the plaintiff under the indorsement depend upon those of Rego, and since he was not insured against liability to the plaintiff there was nothing for her to reach by her bill in equity under G. L. (Ter. Ed.) c. 175, §§ 112, 113, and c. 214, § 3 (10). Mathews v. Bloomfield, 246 Mass. 510. Kana v. Fishman, 276 Mass. 206. Sontag v. Galer, 279 Mass. 309. Goldberg v. Preferred Accident Ins. Co. of New York, 279 Mass. 393.
The decree dismissing the bill must be affirmed. Consequently the exceptions of the defendant insurance company become immaterial, and are expressly waived.

Decree affirmed.